Citation Nr: 0812114	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) with a history of dysthymia 
and depressive reaction, during the period from July 1, 2002, 
through November 25, 2002.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which continued a 30 percent rating for the 
veteran's service-connected psychiatric disability.  During 
the pendency of this claim, the veteran was granted 100 
percent ratings under the provisions of 38 C.F.R. § 4.29 from 
November 26, 2002, through December  2002, and from June 24, 
2003, through July 2003.  In a February 2004 decision, a 
Decision Review Officer granted a 70 percent schedular rating 
for the veteran's psychiatric disability and a total rating 
based on unemployability, both effective January 1, 2003.  It 
appears from the substantive appeal submitted by the veteran 
in January 2008 that the February 2004 decision satisfied his 
appeal except for the period from July 1, 2002, through 
November 25, 2002, during which time he believes that a 70 
percent schedular rating is warranted.  The Board will limit 
its consideration accordingly.


FINDINGS OF FACT

1.  In October 2002, the veteran filed a claim for an 
increased rating for his service-connected psychiatric 
disability.

2.  It is factually ascertainable that his service-connected 
psychiatric disability was productive of deficiencies in most 
areas at the time of his admission to a VA medical center in 
May 2002; the disability continued to be productive of 
deficiencies in most areas thereafter.

3.  The service-connected psychiatric disability was assigned 
a 100 percent rating based on hospitalization during the 
period from the date of the veteran's admission in May 2002 
through June 2002. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD with history of 
dysthymia and depression, for the period from July 1, 2002, 
through November 25, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to the complete benefit sought on 
appeal.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2007).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 50 percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9400.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year of such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).

Analysis

The record reflects that the veteran was admitted to a VA 
medical center on May 9, 2002, with depression and suicidal 
thoughts.  During this hospitalization, his condition 
reportedly improved.  At the time of his discharge in June 
2002, he was stable and free of suicidal ideation.  The 
pertinent diagnoses on discharge were PTSD and dysthymic 
disorder.  A Global Assessment of Functioning (GAF) score of 
75 was assigned.  

In an October 2002 rating decision, the RO granted a 
temporary total rating for the veteran's psychiatric 
disability from May 9, 2002, through June 2002.  It also 
denied the veteran's claim for a schedular rating in excess 
of 30 percent for his service-connected psychiatric 
disability.  The veteran did not appeal this decision.

The veteran was admitted to a VA facility on July 22, 2002.  
At that time, he reported that he had returned to work on 
that day, but left his job because he couldn't concentrate.  
He stated that he sought the current admission because he was 
always upset, had poor relationships with anybody he has 
contact with, avoids people, had no interest in work and no 
motivation to do anything, and didn't want to leave his 
house.  The GAF score at the time of his admission was 50.  
At the time of his discharge a few days later, the GAF score 
was 75.  

In a statement filed in October 2002, the veteran claimed 
entitlement to an increased rating for his service-connected 
psychiatric disability.  He was admitted to a VA facility on 
November 26, 2002, for psychiatric treatment.  The GAF score 
on admission and at the time of his discharge in December 
2002 was 37.  He was granted a temporary total rating for 
hospitalization from November 26, 2002, through December 
2002.

During the foregoing period the veteran also received 
outpatient psychiatric treatment on multiple occasions.

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

In the case at hand, the GAF scores assigned during the 
veteran's hospitalization in November 2002 do reflect a 
greater degree of impairment than that reflected by the 
previously assigned scores; however, the GAF score of 50 at 
the time of the veteran's hospital admission in July 2002 is 
never the less indicative of serious impairment and the 
veteran reported symptoms and impairment indicative of 
deficiencies in most areas.  In addition, although a GAF 
score of 75 was assigned during the veteran's hospitalization 
in May and June 2002, the record reflects that the veteran 
had suicidal ideation at the time of his admission.  Suicidal 
ideation is a symptom associated with a 70 percent rating.  
Moreover, although his condition reportedly improved during 
this period of hospitalization, the record reflects that he 
required rehospitalization shortly after his discharge from 
this period of hospitalization and again in November 2002.  

In the Board's opinion, when the report of the veteran's 
hospitalization in May and June 2002 is considered in light 
of the subsequent medical evidence, it provides a reasonable 
basis for the Board to conclude that the disability was 
productive of deficiencies in most areas as of that time.  
Accordingly, the Board concludes that it is factually 
ascertainable that the disability was 70 percent disabling as 
of May 2002.  Since the disability was assigned a temporary 
total rating from the date of the veteran's hospital 
admission in May 2002 through June 2002, the Board concludes 
that a 70 percent schedular rating is warranted from July 1, 
2002, as contended by the veteran.

ORDER

Entitlement to a 70 percent rating percent for PTSD with a 
history of dysthymia and depressive reaction, during the 
period from July 1, 2002, through November 25, 2002, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


